Exhibit 10.4(xvi)

FEBRUARY 22 ,2011

FORTUNE BRANDS, INC. 2007 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTIONS

TERMS AND CONDITIONS

SENIOR OFFICERS

(six month service requirement to vest upon retirement or disability)

You have been granted an award (the “Award”) of non-qualified stock options (the
“Options”) under the Fortune Brands, Inc. 2007 Long-Term Incentive Plan (the
“Plan”). Once the Options become exercisable, you will be able to purchase
shares of common stock of Fortune Brands, Inc. (“Fortune”) at the Option price.

The date of grant, the number of shares subject to the Award, the Option price
per share and the date(s) on which the Option will become exercisable are
identified in the electronic, on-line grant acceptance process administered by
the Plan’s third party administrator (the Stock Plans Administrator). The Award
is not intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code.

1. Exercise.

(a) Except as provided in this paragraph 1 and paragraphs 3, 4, 5 and 9 below,
the Award shall become exercisable in three (3) annual installments, with
one-third of the shares covered by the Award becoming exercisable on the first
anniversary of the date of grant and an additional one-third becoming
exercisable on the second and third anniversaries, respectively. The Award will
expire, and the Options will no longer be exercisable, ten years from the date
of grant (the “Expiration Date”).

(b) The Award shall not become exercisable unless you remain employed by Fortune
or one of its subsidiaries for six (6) months from the date of grant, except in
the event of your death and except as provided in paragraph 9 below.

2. Transferability of Option. The Award shall not be transferable by you other
than in the event of your death, except that it may be transferred by gift to a
family member (as defined below) or pursuant to an approved domestic relations
order. During your lifetime, your Award shall be exercisable only by you unless
it has been transferred to a family member or pursuant to an approved domestic
relations order, in which case it may be exercisable only by the transferee.
Pursuant to Paragraph 14 of these Terms and Conditions, you remain responsible
for any taxes due upon the exercise of your Award, except to the extent
applicable tax law provides otherwise in the case of a transfer pursuant to an
approved domestic relations order.

(a) With respect to any transfer pursuant to a domestic relations order, such
order must be approved in writing by the Stock Option and Compensation Committee
of the Board of Directors of Fortune (the “Committee”), or the Secretary of the
Committee.

 



--------------------------------------------------------------------------------

(b) For purposes of this Section 2, a “family member” can include your child,
step-child, grandchild, parent, step-parent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing your household (other than a tenant or
employee), a trust in which these persons have more than fifty percent of the
beneficial interest, a foundation in which you or these persons control the
management of assets, and any other entity in which you or these persons own
more than fifty percent of the voting interests. Any transfer by gift of your
Award to a family member is subject to the following conditions:

 

  (i) you must immediately notify the Stock Plans Administrator and Fortune of
such transfer and provide such information about the transferee as the Stock
Plans Administrator or Fortune may request (including, but not limited to, name
of the transferee, address of the transferee, and taxpayer identification
number);

 

  (ii) the transferee may not make any subsequent transfer;

 

  (iii) any shares issued to a transferee upon exercise may bear such legends as
deemed appropriate by Fortune;

 

  (iv) the transferee may utilize the “cashless exercise” feature only if it is
generally available for all transferees through the Stock Plans Administrator;

 

  (v) Fortune has no obligation to deliver any shares following an exercise
until all applicable withholding taxes are satisfied;

 

  (vi) you agree to deliver a copy of these Terms and Conditions, including any
amendments thereto, to the transferee.

3. Death. If your employment with Fortune or an entity in which Fortune has an
equity interest (your “Employer”) terminates by reason of your death, the Award
will immediately become exercisable in full and shall continue to be exercisable
in full for three years after your death or until the Expiration Date, whichever
is earlier, provided that the Award may continue to be exercised for the
one-year period from the date of your death, even if this one-year period
extends beyond the Expiration Date.

4. Retirement; Disability. If your employment with your Employer terminates by
reason of disability or Retirement (as defined below), provided that you have
remained in the employ of Fortune or an entity in which Fortune has an equity
interest for six (6) months from the date of grant, the Award shall become
immediately exercisable in full and shall continue to be exercisable in full
until its Expiration Date. For purposes of this paragraph, Retirement means
either (a) termination of employment on or after attaining age 55 and completion
of at least five years of service with your Employer, provided that Retirement
shall not include termination of employment by reason of failure to maintain
work performance standards, violation of company policies or dishonesty or other
misconduct prejudicial to Fortune or any of its subsidiaries, or (b) retirement
under Section 3(b) of the Fortune Brands, Inc. Supplemental Plan.

 

-2-



--------------------------------------------------------------------------------

5. Termination of Employment. If your employment with your Employer terminates
other than in the circumstances referred to in paragraphs 3 and 4, any portion
of the Award that is not yet exercisable shall not become exercisable and any
portion of the Award that is exercisable shall terminate and cease to be
exercisable three (3) months from the date of your termination from employment,
except as otherwise provided in paragraph 9; provided that in no event shall the
Award be exercisable after the expiration of ten (10) years from the date of
grant. For the purpose of these terms and conditions, your employment by an
entity in which Fortune has an equity interest shall be considered terminated on
the date on which Fortune sells or otherwise divests its equity interest in your
Employer.

6. Stock Exchange Listing. Fortune is not obligated to deliver any shares until
the shares have been listed on each stock exchange on which Fortune’s common
stock is listed and until Fortune is satisfied that all applicable laws and
regulations have been met. Fortune agrees to use its best efforts to list the
shares and meet all legal requirements so that the shares can be delivered. No
fractional shares will be delivered.

7. Transfer of Employment; Leave of Absence. For the purposes of the Award,
(a) if you transfer between Fortune and an entity in which Fortune has an equity
interest or vice versa or from one entity in which Fortune has an equity
interest to another entity in which Fortune has an equity interest, without an
intervening period, it will not be considered a termination of employment, and
(b) any leave of absence granted in writing will not constitute an interruption
in your employment.

8. Adjustments.

(a) In the event of any merger, consolidation, stock or other non-cash dividend,
extraordinary cash dividend, split-up, spin-off, combination or exchange of
shares, reorganization or recapitalization or change in capitalization, or any
other similar corporate event, the number and kind of shares that are subject to
the Award and the Option price per share immediately prior to such event will be
proportionately and appropriately adjusted, without increase or decrease in the
aggregate Option price.

(b) The determination of the Committee as to the terms of any adjustment is
binding and conclusive upon you and any other person who is entitled to exercise
the Option.

9. Change in Control of Fortune.

In the event of a Change in Control (as defined in the Plan), the Award, if it
is not then immediately exercisable in full and provided that it has not
expired, shall become immediately exercisable in full and shall remain
exercisable until the Expiration Date. In addition, under certain circumstances
as described in Section 12(b) of the Plan, you may have the right to receive
cash instead of exercising your Options. This right, called a Limited Right, may
be automatically exercised under certain circumstances described in the Plan.
You will be informed of any Change in Control that triggers the Limited Right.

(b) Notwithstanding paragraphs 1(b), 3,4 and 5 above, the provisions of this
paragraph 9(b) will be applicable in the event of a termination of your
employment

 

-3-



--------------------------------------------------------------------------------

during the 60-day period following a Change in Control. The Award shall not
terminate or cease to be exercisable as a result of the termination of your
employment during this period, but shall be exercisable in full throughout it;
provided, however, that in no event shall the Award be exercisable after ten
(10) years from its date of grant (except in the event of death as provided in
paragraph 3 above). However, in the event that your employment terminates within
six (6) months of the date of grant, the preceding sentence shall apply only if
your employment has been terminated other than for just cause (as defined in the
Plan) or you have voluntarily terminated your employment for certain reasons:
(i) because you in good faith believe that as a result of the Change in Control
you are unable effectively to discharge your duties or the duties of the
position you occupied immediately prior to the Change in Control, or
(ii) because of a reduction in your aggregate compensation or in your aggregate
benefits below that in effect immediately prior to the Change in Control.
Nothing in this paragraph 9(b) limits any rights otherwise provided in the event
of your death, disability or Retirement (as defined in paragraph 4 above), or
your right to exercise your Options following a termination of employment as
provided in paragraph 5 above.

10. Stockholder Rights. Neither you nor any other person shall have any rights
of a stockholder as to shares under the Award until, after proper exercise of
the Options, such shares shall have been recorded on Fortune’s official
stockholder records as having been issued or transferred.

11. Notice of Exercise. Subject to these terms and conditions, the Award may be
exercised either electronically through the on-line process administered by the
Stock Plans Administrator or by telephone via a Stock Plans Administrator
customer service representative or an automated telephone system. When providing
notice of exercise, you must indicate the number of Options being exercised. If
notice of exercise is not given to the Stock Plans Administrator (or other
person or entity designated by Fortune), by the applicable expiration date
specified in paragraphs 3,4, 5 and 9 above, the notice will be deemed null and
void and of no effect. If notice of exercise of the Option is given by a person
other than you, Fortune may require as a condition to exercising the Option that
appropriate proof of the right of such person to exercise the Award be submitted
to Fortune. Any shares purchased upon exercise will be issued and or delivered
as soon as practicable.

12. Exercise of Limited Right. In the event a Limited Right referred to in
paragraph 9 above becomes exercisable, it shall be exercised in whole or in part
by giving notice of such exercise, in the manner described in paragraph 11, to
the Stock Plans Administrator (or other person or entity designated by Fortune).
The exercise will be effective as of the date of exercise, but not earlier than
the date notice is actually provided to the Stock Plans Administrator in the
manner described in paragraph 11 above . The notice must be actually received by
the Stock Plans Administrator by no later than the close of business on the last
day of the applicable Limited Right Exercise Period, as defined in the Plan (or
the date the related Option expires, whichever is earlier). No notice is
required if the Limited Right is automatically exercised as provided in
Section 12(b) of the Plan.

13. Payment of Option Price. Except for a “cashless exercise” described below,
payment in full of the Option price must be received by the Stock Plans
Administrator by the date of exercise. You may pay the Option price: (i) in
cash, (ii) by attestation (i.e., a declaration of share ownership by which you
surrender the right to shares you own), or (iii) by a combination of cash and
such shares that have been held by you for

 

-4-



--------------------------------------------------------------------------------

a period of at least one year and that have a total market value which, together
with such cash, equals the Option price. The “market value” of shares or per
share of Fortune common stock as of any date means the value determined by
reference to the closing price of a share of Fortune common stock as finally
reported on the New York Stock Exchange for the trading day next preceding such
date. You may also pay the Option price from the proceeds of the sale of shares
covered by the Award, called a cashless exercise, to the extent permitted under
the cashless exercise process approved by the Committee.

14. Tax Withholding. Upon exercise of any portion of your Award (or at such
later time as taxable income from the exercise is deemed to be realized),
Federal income tax withholding (and state and local income tax withholding, if
applicable) may be required by your Employer in respect of taxes on income
realized by you. Your Employer may withhold such required amounts from your
future paychecks or may require that you deliver the amounts to be withheld. In
addition, you may pay the minimum required Federal income tax withholding (and
state and local income tax withholding, if applicable) by electing either to
have your Employer withhold a portion of the shares of common stock otherwise
issuable upon exercise of the Award, or to deliver to your Employer other shares
of common stock owned by you, in either case having a fair market value (as
described in paragraph 13 above, on the date that the amount of tax is to be
determined) of the minimum amount to be withheld, provided that the election
shall be irrevocable and shall be subject to such rules as the Committee may
adopt. You may also arrange to have such tax (or taxes) paid directly to your
Employer on your behalf from the proceeds of the sale of common stock to the
extent provided in the notice of exercise referred to in paragraph 11.

15. Conflicts. In the event of a conflict between these terms and conditions of
the Award and the Plan, the terms of the Plan shall apply.

 

-5-